Citation Nr: 1028969	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
fibroids and menometrorrhagia, status post uterine ablation, 
currently 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2004 to June 
2005. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In February 2007, the RO continued a noncompensable 
evaluation.  In a February 2008 Supplemental Statement of the 
Case, the RO increased the evaluation to 10 percent, effective 
June 27, 2005.  

In May 2010, the Veteran testified in a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The competent lay evidence shows that the service-connected 
fibroids and menometrorrhagia, status post uterine ablation 
caused urinary frequency with daytime voiding intervals between 
one and two hours and awakening to void approximately three times 
per night.  




CONCLUSION OF LAW

The criteria for a 20 percent evaluation for urinary frequency 
due to service-connected fibroids and menometrorrhagia, status 
post uterine ablation have been approximated.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 
4.116, Diagnostic Code 7628 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in July 2006 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  This letter also 
included the notice provision pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded a VA medical examination in August 
2006.  Significantly, neither the appellant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the Veteran asserts that she is entitled to an increased 
rating for her service-connected fibroids and menometrorrhagia, 
status post uterine ablation.  Ratings for service-connected 
disabilities are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran's service-connected fibroids and menometrorrhagia, 
status post uterine ablation, is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.116, Diagnostic Code 7628.  Under 
Diagnostic Code 7628, benign neoplasms of the gynecological 
system are rated according to impairment in function of the 
urinary or gynecological systems, or skin.  

Regarding urinary impairment, 38 C.F.R. § 4.115a provides that 
urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night warrants 
a 40 percent evaluation; daytime voiding interval between one and 
two hours, or; awakening to void three to four times per night 
warrants a 20 percent evaluation; and daytime voiding interval 
between two and three hours, or; awakening to void two times per 
night warrants a 10 percent evaluation.  38 C.F.R. § 4.115a 
(2009).  

Additionally, gynecological conditions, including disease, injury 
or adhesions of the vulva, vagina, cervix, uterus, fallopian tube 
and ovary, are rated under the General Rating Formula for 
Diseases, Injury or Adhesions of Female Reproductive Organs.  
Under this formula, symptoms not controlled by continuous 
treatment warrant a 30 percent evaluation; symptoms that require 
continuous treatment warrant a 10 percent evaluation; and 
symptoms that do not require continuous treatment warrant a 0 
percent evaluation.  38 C.F.R. § 4.116, Diagnostic codes 7610 
through 7615 (2009). 

In this case, the evidence shows that the Veteran was diagnosed 
with fibroids and menometrorrhagia.  An August 2006 VA 
Compensation and Pension Examination shows that the Veteran began 
having painful and irregular periods in February 2005.  She was 
diagnosed with dysfunctional uterine bleeding and underwent an 
intrauterine ablation in April 2005.  There was improvement for 2 
months and then the dysfunctional uterine bleeding reoccurred.  
The Veteran was diagnosed with right fundal myoma and left 
exophytic myoma on the left ovary.  The examiner noted continued 
heavy and irregular bleeding.  She was diagnosed with uterine 
fibroids and menometrorrhagia, status post uterine ablation.  
Transabdominal and transvaginal imaging revealed poor definition 
of the endometrial stripe towards the uterine fundus and query 
thickening/separation of the endometrium.  There was a fibroid 
uterus.  

In an August 2006 preoperative history and physical, the 
physician noted a history of endometriosis.  The operative report 
showed a submucosal uterine leiomyoma and menometrorrhagia status 
post endometrial ablation.  She underwent a resection of the 
submucosal myoma.  The pathology report was negative for 
malignancy.  

In May 2010, the Veteran testified that the bleeding was 
irregular, but had minimized since the surgery.  She took 
medication for pain.  The Veteran also testified that she had 
bladder control problems.  The Veteran indicated that she 
constantly had a feeling of urgency.  The Veteran testified that 
at night she would wake up two to three times per night to void.  
She also testified that during the day, she would have to void at 
least on the hour, sometimes two times per hour.  

The Board also reviewed the VA treatment records.  The VA 
treatment records show that the Veteran had normal renal 
function.  

The Board notes that the RO rated the Veteran's disability based 
on pelvic pain and heavy or irregular bleeding.  Diagnostic Code 
7629 provides ratings for endometriosis.  Specifically, a 10 
percent evaluation is warranted for pelvic pain or irregular 
bleeding requiring continuous treatment for control.  It should 
be noted, however, that the regulation requires that the 
diagnosis of endometriosis must be substantiated by laparoscopy.  
38 C.F.R. § 4.117, Diagnostic Code 7629 (2009).  In this case, 
the preoperative report noted a history of endometriosis; 
however, the Veteran does not have a current diagnosis of 
endometriosis.  

Here, the Veteran also testified that the symptoms of heavy and 
irregular bleeding had decreased.  Based on her testimony, the 
Board finds that the most prominent symptom is urinary frequency.  
The Board also notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than another 
based on such factors as the Veteran's relevant medical history, 
his current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Here, the Board is not changing the basic diagnostic code, per 
se; however, the increased evaluation is based on urinary 
frequency, rather than endometriosis or a gynecological systems 
disability.  

Based on her testimony that she would wake up two to three times 
per night to void and have to void at least on the hour, the 
Board finds that an increased evaluation is warranted under 
38 C.F.R. § 4.115a for urinary frequency.  Under 38 C.F.R. 
§ 4.115a, daytime voiding intervals between one and two hours or 
awakening to void three to four times per night warrants a 20 
percent evaluation.  The Board finds that the Veteran's 
disability more closely approximates a 20 percent evaluation for 
urinary frequency.  

Additionally, an increased rating is not warranted under the 
General Rating Formula for Disease, Injury or Adhesions of Female 
Reproductive Organs.  Although the Veteran has myomas on her left 
ovary, the bleeding symptoms were controlled by surgery and did 
not require continuous treatment.  Additionally, continuous 
treatment was not needed for pain.  The Veteran testified that 
she took Tylenol for pain when needed.  See 38 C.F.R. § 4.116, 
Diagnostic Codes 7610 through 7615 (2009).  Further, as the 
pathology report was negative for malignancy, 38 C.F.R. § 4.116, 
Diagnostic Code 7627 does not apply.  

Based on the foregoing, the Board finds that an increased 20 
percent evaluation for urinary frequency is warranted.  


ORDER

A 20 percent evaluation for urinary frequency due to service-
connected fibroids and menometrorrhagia, status post uterine 
ablation is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


